        Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                   CIVIL ACTION

               Plaintiff

      v.

SUSQUEHANNA COUNTY


               Defendant                       No. 3:17-CV-2183-MEM

  BRIEF IN OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
            PRECLUDE PLAINTIFF’S EXPERT REPORT

                                       Facts

      Defendant filed a Motion in Limine to preclude the expert report and

testimony of Plaintiff’s human resources/management expert, Patricia Staples.

Defendant claims that the expert report violates Federal Rule of Evidence 702, and

that the expert’s report and testimony contains credibility determinations and legal

conclusions.

                               Standard of Review

      A motion in limine is filed pre-trial and requests that the Court “prohibit

opposing counsel from referring to or offering evidence on matters prejudicial to

the moving party.” Laufen Int'l, Inc. v. Larry J. Lint Floor & Wall Covering, Co.,

No. 2:10-cv-199, 2012 U.S. Dist. LEXIS 59068, 2012 WL 1458209, at *1 (W.D.

Pa. Apr. 27, 2012). The purpose of a motion in limine is to bar “irrelevant,
                                          1
        Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 2 of 6




inadmissible, and prejudicial” issues from being introduced at trial, thus

“narrow[ing] the evidentiary issues for trial[.]” Id.

                                       Argument

       Pursuant to Fed. R. Evid. 702, “[a] witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an

opinion or otherwise if: . . . (a) the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702.

       “Rule 702 has three major requirements: (1) the proffered witness must be

an expert, i.e., must be qualified; (2) the expert must testify about matters requiring

scientific, technical or specialized knowledge; and (3) the expert’s testimony must

assist the trier of fact.” Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir.

2008) (citing Kannankeril v. Terminix Int'l, Inc., 128 F.3d 802, 806 (3d Cir.

1997)) (internal citations omitted).

       Rule 702 “has a liberal policy of admissibility.” Pineda, 520 F.3d at 243 (3d

Cir. 2008) (quoting Kannankeril v. Terminix Int'l, Inc., 128 F.3d 802, 806 (3d Cir.

1997)) (internal citations omitted).

       Here, testimony of a human resources/management is relevant as human

resources and management policies and procedures are factually at issue as it

relates to the retaliatory actions of the Defendant and its agents in the employment


                                             2
        Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 3 of 6




setting. Ms. Staples has specialized knowledge that will help they jury understand

evidence and determine a fact at issue – specifically the Defendant’s conduct and

actions toward the Plaintiff. This knowledge base goes beyond the common sense

and intellect of a lay juror, thereby making expert testimony necessary for juror

comprehension.

      The expert report of Patricia Staples is attached hereto as Exhibit A. It is

submitted that the highlighted sections of the report are appropriate areas of

analysis by a human resources/management expert witness. Specifically, those

areas of the report where expert testimony is necessary to assist the jury are as

follows:

    Derogatory comments made by Commissioner Arnold and Commissioner

      Warren referencing Stoud’s personal appearance; how he interacted; and the

      fact that he’s not from Susquehanna County;

    McNamara’s performance not rising to a level where terminations is

      appropriate;

    The lack of no one-on-one communication of work expectations and/or the

      changing expectations as the expectations were not reviewed with Stoud and

      McNamara;

    That defense of a subordinate’s work is not grounds for disciplinary action;

    A self-administered progressive discipline policy is not normal;

                                          3
        Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 4 of 6




    Threats and ultimatums to Stoud that if he did not discipline McNamara, she

      would be fired. This being an example of behavior that interferes with work

      or creates an intimidating, hostile, or offensive work environment;

    No legitimate business reasons exist to gain access to the emails of Stoud

      and McNamara;

    Arnold admitting she talked with Giangrieco, Conklin, and Krupinski about

      Stoud having an inappropriate relationship with McNamara, thereby

      undermining his authority;

    Arnold’s actions indicating a limited understanding of basic management

      principals and circumventing the chain of command; and

    Arnold’s personal dislike of Stoud and her actions towards him being

      reflective of her personal feelings as opposed to specific work-related issues.

      As such, those sections should be admissible areas of the report, and Staples

should be permitted to testify to the same. Should Plaintiff introduce the report of

Staples, it would redact the portions of her report that would not be permitted into

evidence.

      The Defendant will have an opportunity to cross-examine Ms. Staples

regarding her testimony in this matter. This will permit the jury to assess her

testimony and give it the proper weight.



                                           4
          Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 5 of 6




                                   Conclusion

      For the reasons set forth above, Defendant’s motion in limine should be

denied.

                                            Respectfully Submitted:

                                            /s/ Gerard M. Karam, Esquire
                                            Bar I.D. # PA 49625
                                            gmk@mkpvlaw.com

                                            /s/ Christopher J. Szewczyk, Esquire
                                            Bar I.D. # PA 306689
                                            cjs@mkpvlaw.com

Date: August 27, 2020




                                        5
       Case 3:17-cv-02183-MEM Document 76 Filed 08/27/20 Page 6 of 6




                        CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

27th day of August, 2020.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire




                                        6
